DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra (US Pub No. 2020/0261302) and Ellis (US Patent No. 6,356,210).
	Regarding claim 1, Mitra teaches a multi-functional guide stick comprises:
a stick body (See Fig. 1, 101 and [0094]);
a handle (See Fig. 1, 101 and [0094]);
a microcontroller (See [0006] and [0093]);
a location-tracking module (See Abstract, [0006] and [0101]);
an echolocation module (See [0006] and [0093]);
the stick body comprises a distal end and a proximal end (See Fig. 1);
the handle being mounted onto the proximal end (See Fig. 1);
Mitra does not explicitly teach an audio device; a ball roller being mounted onto the distal end; the microcontroller, the location-tracking module, and the echolocation module being integrated into the stick body; the echolocation module being positioned adjacent to the distal end; the microcontroller being electronically connected to the location-tracking module and the echolocation module; and the microcontroller being communicably coupled to the at least one audio device.
Ellis teaches:
an audio device (See Col. 8, lines 54-56);
a ball roller being mounted onto the distal end (See Col. 18, lines 34-37);
the microcontroller, the location-tracking module, and the echolocation module being integrated into the stick body (See Fig. 12B, 16A, 16B, and 23);
the echolocation module being positioned adjacent to the distal end (See Fig. 12B and Col. 21 lines 52-65);
the microcontroller being electronically connected to the location-tracking module and the echolocation module (See Abstract and Fig. 12B); and
the microcontroller being communicably coupled to the at least one audio device (See Abstract).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mitra’s device to include Ellis’s teachings for increased user safety. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claim 3, Mitra does not teach the at least one audio device comprises at least one speaker; the at least one speaker being externally mounted into the proximal end; and the microcontroller being electronically connected to the at least one speaker.
	Ellis teaches the at least one audio device comprises at least one speaker; the at least one speaker being externally mounted into the proximal end; and the microcontroller being electronically connected to the at least one speaker (See Fig. 16A and 16B and Col. 17 lines 55-67).
Regarding claim 4, Mitra does not teach the at least one audio device comprises at least one microphone; the at least one microphone being externally mounted into the proximal end; and the microcontroller being electronically connected to the at least one microphone.
	Ellis teaches the at least one audio device comprises at least one microphone; the at least one microphone being externally mounted into the proximal end; and the microcontroller being electronically connected to the at least one microphone (See Fig. 12B). 
Regarding claim 6, Mitra teaches at least one biometric sensor; the at least one biometric sensor being integrated into the handle; and the microcontroller being electronically connected to the at least one biometric sensor (See [0068] it would be obvious to a person of ordinary skill in the art to integrate the biometric sensor in the handle where the user is continually in contact with the device.).
Regarding claim 7, Mitra does not teach a camera.
Ellis teaches a camera integrated into the cane (See Col. 19 lines 58-67).
Regarding claim 10, Mitra does not teach a visual display; the visual display being integrated into the handle; and the microcontroller being electronically connected to the visual display.
Ellis teaches a visual display; the visual display being integrated into the handle; and the microcontroller being electronically connected to the visual display (See Col. 8 lines 54-56).
Regarding claim 12, Mitra teaches at least one user control; the at least one user control being integrated into the handle; and the microcontroller being electronically connected to the at least one user control (See abstract.  It would be obvious to a person of ordinary skill in the art to include the microphone in the handle so that the location is closer to the user’s voice and better able to interpret the voice commands.).
Regarding claim 13, Mitra does not teach at a wide area network (WAN) communication module; the WAN communication module being integrated into the stick body; and the microcontroller being electronically connected to the WAN communication module.
Ellis teaches a wide area network (WAN) communication module; the WAN communication module being integrated into the stick body; and the microcontroller being electronically connected to the WAN communication module (See Fig. 13). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra and Ellis as applied to claim 1 above, and further in view of Olmos et al. (US Pub No. 2006/0289624).
Regarding claim 5, Mitra does not teach a personal area network (PAN) communication module; the at least one audio device comprises an audio headset; the PAN communication module being integrated into the stick body; the microcontroller being electronically connected to the PAN communication module; the audio headset being positioned offset from the stick body; and the microcontroller being communicably coupled to the audio headset by the PAN communication module.
	Olmos teaches a personal area network (PAN) communication module; the at least one audio device comprises an audio headset; the PAN communication module being integrated into the stick body; the microcontroller being electronically connected to the PAN communication module; the audio headset being positioned offset from the stick body; and the microcontroller being communicably coupled to the audio headset by the PAN communication module (See [0036]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mitra’s device to include Olmos’s headset to ensure user hears warnings and better adheres to the guidance. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 14, Mitra does not teach a carrying strap; and the carrying strap being connected onto the proximal end.
	Olmos teaches a carrying strap; and the carrying strap being connected onto the proximal end (See Fig. 1). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra and Ellis as applied to claim 1 above, and further in view of Brickous (US Pub No. 2018/0096632).
Regarding claim 9, Mitra does not teach a refreshable braille display; the refreshable braille display being integrated into the handle; and the microcontroller being electronically connected to the refreshable braille display.
	Brickous teaches a refreshable braille display being integrated into the handle; and
the microcontroller being electronically connected to the refreshable braille display (See abstract).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mitra’s device to include Brickous’s braille display to better communicate with blind users. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra and Ellis as applied to claim 1 above, and further in view of Young (US Pat No. 5,810,466).
Regarding claim 11, Mitra does not teach a flashlight; the flashlight being laterally mounted to the stick body; the flashlight being oriented towards the distal end; and the microcontroller being electronically connected to the flashlight.
	Young teaches a flashlight; the flashlight being laterally mounted to the stick body; the flashlight being oriented towards the distal end; and the microcontroller being electronically connected to the flashlight (See abstract and Fig. 1). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mitra’s device to include Young’s flashlight to better provide guidance in dark areas. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitra and Ellis as applied to claim 1 above, and further in view of Osman (US Pub No. 2016/0150859).
Regarding claim 15, Mitra does not teach telescopic tubular members.
	Osman teaches telescopic tubular members (See [0036]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Mitra’s device to include Osman’s telescoping members to provide for easier and more convenient storage. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683